DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the battery module” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the at least one battery module”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “a smaller diameter” in line 11.  It is unclear as to what Applicant intends the claimed “a smaller diameter” to further limit; Smaller diameter than what diameter?  All 
	Claim 1 recites “a larger diameter” in lines 12-13.  It is unclear as to what Applicant intends the claimed “a larger diameter” to further limit; Larger diameter than what diameter?  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over HARA (JP 2016132314 A, see English Machine Translation) in view of KONDO (EP 1408209 A1).
	Regarding claim 1, HARA teaches a power storage device cooling structure (see the vehicle-mounted battery including a cooling structure, see Figs. 1-13) comprising:
at least one battery module including a unit cell (see the battery modules 3 including battery cells 11) (see Figs. 3-4); 
a battery case (see the storage case 2) configured to house the battery module (The storage case 2 has a capability of this function) and internally have a plurality of ventilation paths (see the first inflow portion 25 with the first air intake port 38, the second inflow portion 26 with the second air intake port 39, the third inflow portion 27 with the third air intake port 40, the fourth inflow portion 35 with the fourth air intake port 41, and the fifth inflow portion 36 with the fifth air intake port 42) to pass refrigerant (see the cooling air) therethrough for cooling the battery module (The inflow portion has a capability of this function) (see Figs. 1-13); and 
a distribution duct (see the intake units 17, 18) having a plurality of distribution paths (see the plurality of distribution portions of the intake units 17, 18, which are connected to the air intake ports 38, 39, 40, 41, 42, respectively) to supply the refrigerant to each of the plurality of ventilation paths (The plurality of distribution portions have a capability of this function) (see Figs. 1-13).


	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	HARA teaches the first distribution path has a portion having a cross-sectional area larger than a cross-sectional area of an outlet of the second distribution path (The first distribution portion of the intake unit 17, which is connected to the air intake port 38 has an outer portion having a cross-sectional area larger than a cross-section area of an inner outlet of the second distribution portion of the intake unit 17, which is connected to the air intake port 39) (see Figs 1-5).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 4.
	HARA teaches the portion having the larger cross-sectional area is a bent duct portion which is a bent portion of a duct forming the first distribution path (The flat bent shape of the outer portion having the larger cross-sectional area larger a bent duct portion which is a bent portion of a duct forming the first distribution portion of the intake unit 17, which is connected to the air intake port 38) (see Figs 1-5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HARA (JP 2016132314 A, see English Machine Translation) in view of KONDO (EP 1408209 A1) as applied to claim 1 above, further in view of HAYASHISHITA (JP 2017107660 A, see English Machine Translation) and 1A AUTO (How to Replace Intermediate Exhaust Pipe 97-01 Toyota Camry).
	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
Sinclair & Carroll Co. v. Interchemical Corp.).  Therefore, modified HARA teaches one of the first distribution path and the first ventilation path having the open end with the smaller diameter (see the combination in the rejection of claim 1; see the first distribution portion of the intake unit 17, which is connected to the air intake port 38, which has an open end with the smaller diameter) has a hook at the open end (see the locking projection at the open end; see 
	Further regarding the claimed “farther away from the open end than the hook”, a snapshot at 5 min 9 sec in 1A AUTO shows that the sealing material on an outer circumferential surface of the exhaust pipe is farther away from the open end than the blot hole (hook in the combination above) of the flange (see the snapshot attached).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first distribution portion so that the tubular sealing material of the seal ring on the outer circumferential surface of the first distribution portion is farther away from the open end than 
	
    PNG
    media_image1.png
    475
    743
    media_image1.png
    Greyscale



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726